The plaintiff’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 521 (AC 12150), is granted, limited to the following issues:
“1. Whether the Appellate Court properly interpreted General Statutes § 31-293 of the Workers’ Compensation Act in that an employee’s independent cause of action against a third party tortfeasor would be barred if he failed to join an action commenced by his employer thirty days after notice that such action was commenced?
“2. Whether General Statutes § 31-293, if it shortens the statute of limitations, violates article first, §§10 and 20, of the Connecticut constitution and the fourteenth amendment to the United States constitution?
“3. Whether the notice sent to the plaintiff met the requirements of General Statutes § 31-293 in that the notice (a) was sent by an agent for the insurance carrier and not the employer, and (b) misidentified the party bringing the suit as the insurance carrier?”